DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Amendment
This Action is in response to the Amendment filed May 24, 2022.
In view of the Amendment, the independent claims are identical to those independent claims that were present when the Patent Trial and Appeal Board’s written decision of October 26, 2021 was issued.
Claims 11 and 14 are amended.
Claims 17-22 were cancelled in an Amendment dated 02/17/2022.
Claims 23-28, corresponding to cancelled claims 17-22, are added.

Allowable Subject Matter
Claims 11-16 and 23-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As of the date of this Notice of Allowability, the Examiner had not identified any reference that can be used singularly, or in combination with another reference including US Patent Application Publication Nos. 20006/0052836 to Kim and 2003/0114899 to Woods, and US Patent No. 6,000,964 to Feler to render the present invention anticipated or obvious to one of ordinary skill in the art. While US Patent Application Publication 2005/0228451 to Jaax et al. teaches a method of treating chronic pain includes applying at least one stimulus to a stimulation site with a control unit to apply stimulation in accordance with one or more stimulation parameter with bipolar electrodes where the stimulation site may one or more of the following: peripheral nerves, sympathetic nerves including sacral nerve roots, spinal cord, and dorsal nerve roots (e.g., abstract and paragraphs [0032] and [0048]), Jaax does not teach delivering electrical signals having a frequency of at least 3000 Hz to the spinal cord to block pain. As the Patent Board decision at the top of page 5 relates: the Declaration of Dr. Watson contends that one of ordinary skill in the art would not have reasonably expected that the sacral nerve stimulation taught by Feler would be successful when applied directly to the spinal cord because the effects of high frequency stimulation of the spinal cord were unpredictable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2005/0228451 to Jaax et al. is directed to methods and apparatus for treating pelvic pain using bipolar electrical stimulation to the spinal cord or to the sacral nerve roots in order to treat pain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792